DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, the limitation of “wherein the filling layer is a material having an elastic modulus of 50 MPa to 200 MPa” was not described in the specification.  The elastic modulus range described were 2 to 15, and 13 to MPa.
Regarding claim 15, the limitation of “wherein a top layer of the functional layers in the second region is a bank”.  The bank [110] described in the specification is adjacent to the functional layers and would not be considered as one of the functional layer.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations "an elasticity to withstand a stress applied to the first regions " in claim 2 is a relative limitation which renders the claim indefinite.  The level of elasticity and the level of stress are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Consequently, the scope of the claimed limitation is unclear, and the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 7, 10, 11, and 15, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Moon (U.S. Pub. 2018/0197484).
Regarding claims 1, 4, 6, 7, 10, 11, and 15, Moon [Figs.1,2,5,6] discloses a display device comprising:
a base layer [SUB] having one or more first regions [BA] that can be folded along a predetermined axis, and a second region [DA] adjacent to the first regions; and
thin-film transistors [ACT,GE], organic light-emitting elements [PXL] and functional layers [EL1,OL,EL2] stacked in the second region of the base layer,
wherein the first regions comprise a filling layer [INS_B], and
wherein the thin-film transistors, the organic light-emitting elements, and the functional layers are not disposed in the first regions and the first regions [BA] are filled with the filling layer [INS_B] instead [Fig.5];

wherein the filling layer [INS_B] is disposed at an upper portion of the second region [Para.157 discloses film INS_B can fill the entire opening area];



wherein the second region [DA] comprises a control circuit block [LP,DL] at two side ends thereof [Fig.2];

wherein the first regions [BA] are extended in two different directions [DR1,DR2] [Fig.2];

wherein the filling layer [INS_B] is a material in a liquid state, a solid state, or a gel state;

wherein a top layer of the functional layers in the second region is a bank [PDL], and wherein auxiliary structure [SL] for controlling movement of the filling layer are provided above the bank [Fig.5].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (U.S. Pub. 2018/0197484).
Regarding claim 2, Moon fails to explicitly disclose the limitation of claim 2, but it appears obvious that the filling material INS_B of Moon comprises a material wherein the filling layer has an elasticity to withstand a stress applied to the first regions, as it is selected to be KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 5, Moon fails to explicitly disclose wherein the first regions are formed by etching the thin-film transistors, the organic light-emitting elements, and the functional layers in the second region.  However, it appears obvious that various layers forming the thin-film transistors, the organic light-emitting elements, and the functional layers in the second region were etched away creating openings [OPN1,OPN2] forming the first region [BA].  It would have been obvious to include the claimed etching step, since it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 12, Moon discloses the filling layer [INS_B] may comprise an organic material including a polyacryl-based compound or a polyimide-based compound, but fails to explicitly disclose wherein the filling layer is made of polydimethylsiloxane.  However, polydimethylsiloxane is well-known and obvious in semiconductor manufacturing and is well within the general knowledge of one of ordinary skill in the art to use suitable alternatives.  It would have been obvious to polydimethylsiloxane, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 3 and 13, Moon fails to explicitly disclose the claimed limitations.  However, it would have been obvious to provide 

wherein the filling layer has an elastic modulus of 13 MPa to 14 MPa and a viscosity of 50 cps to 1,000 cps.
It would have been obvious to provide the claimed characteristics for the filling layer in order to function as required for the bending area, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (U.S. Pub. 2018/0197484) in view of Baek (U.S. Pub. 2017/0229527).
Regarding claims 8 and 9, Moon fails to explicitly disclose the limitations of the claims.  However, Baek [Figs.1-4] discloses and makes obvious 
wherein the first regions [A] comprise conductive lines connecting between pixels in the second regions [B] spaced apart from each other with the first region therebetween;
wherein the conductive lines [130] have a shape that reduces stress applied when the first regions are bent or folded.
It would have been obvious to provide the claimed limitations, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (U.S. Pub. 2018/0197484) in view of Kawata (U.S. Pub. 2015/0194392).
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAC H AU/Primary Examiner, Art Unit 2822